Citation Nr: 1029436	
Decision Date: 08/05/10    Archive Date: 08/16/10	

DOCKET NO.  03-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from June 11, 1976, to July 6, 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the VARO in Waco, Texas, that, 
in pertinent part, denied entitlement to the benefit sought.  

In January 2006 and September 2007, the Board remanded the claim 
for further development.  By decision dated in June 2009, the 
Board denied service connection for a heart murmur.  The Veteran 
appealed the determination to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a Joint Motion for an Order Vacating 
and Remanding the Board decision dated in March 2010, it was 
requested that the Court enter an order vacating and remanding 
the June 2009 Board decision.  This was accomplished by order 
dated later in March 2010.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The appellant does not have a current heart disability; no 
heart disability was manifest in service; and no current heart 
symptomatology is related to service.

2.  There is no medical complexity or controversy in this case 
requiring an opinion from an independent medical expert (IME) for 
resolution of the matter on appeal.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  An IME opinion is not warranted in this case.  38 U.S.C.A. 
§ 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 20.901(d) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  In addition, it defines the obligations of VA 
with respect to its duty to notify and assist a claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those elements are:  1) 
Veteran status; 2) the existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has been provided with various communications, 
particularly one dated in September 2007, that essentially comply 
with the mandates of the VCAA.  The appellant has been informed 
that he is required to provide sufficient information to allow VA 
to obtain records.  He has been asked to identify any VA or 
private medical treatment.  In a May 2010 communication he stated 
that he had nothing further to submit.  He asked that his appeal 
be readjudicated after affording his representative the 
opportunity to submit additional argument in support of his case.  

With regard to the duty to assist the appellant in the 
development of his claim, it appears that all obtainable evidence 
relative to the claim has been obtained and associated with the 
claims file.  VA has obtained service treatment records and 
afforded the appellant with appropriate VA examinations.  
Attempts have been made to locate records from various non-VA 
health-care providers.  The communications include one dated in 
April 2008 from an individual at the office of Dr. J. S.  She 
reported that all records had been destroyed.  She stated the 
office "only keep records for seven years after they go into 
storage."  Additionally, an October 2007 communication from the 
Social Security Administration reflected that medical records 
were not able to be located and that further efforts would be 
futile.  In view of the foregoing, the Board finds that the 
requirements of the duty to assist have been satisfied.

When in the judgment of the VA or the Board, expert medical 
opinion, in addition to that available within VA is warranted by 
the medical complexity or controversy involved in an appealed 
case, the VA or the Board may secure an advisory medical opinion 
from one or more IME's who are not VA employees.  38 U.S.C.A. 
§ 7109(a); 38 C.F.R. §§  3.328(a), 20.901(d).

The Board finds that an IME opinion is not necessary in this 
case, inasmuch as the available medical evidence contains 
sufficient clinical findings to permit the Board to adequately 
adjudicate the claim at issue.  

In view of the foregoing, the Board finds that the appellant is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such duty, was aggravated therein.  For 
a showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at 
that time.  If chronicity in service is not established, a 
showing of continuity of symptoms at discharge is required to 
support the claim.  38 C.F.R. § 3.303.

Service connection may be granted for a disease process diagnosed 
after discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical, or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed inservice 
disease or injury and the present disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the appellant or in his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The appellant 
should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board discuss its reasons for rejecting evidence 
favorable to the appellant).

The service treatment records reveal that the appellant was not 
treated for any complaints regarding the heart.  At the time of 
his enlistment examination on June 11, 1976, he expressed no 
complaints whatsoever.  A chest X-ray study was interpreted as 
being negative and clinical evaluation revealed a normal heart.

While in basic training, the Veteran was evaluated for trouble 
with his left ankle.  He was placed on profile status and it was 
recommended that he meet a medical board for consideration of 
separation.  At the time of examination for medical board 
purposes on June 23, 1976, the appellant referred to difficulty 
hearing.  He also stated the left ankle had been fractured the 
previous April and he claimed he had had trouble with it ever 
since.  He did not think he could perform the training.  There 
was no reference made to any abnormality involving the heart.  

After service, the first indication of treatment and evaluation 
of heart complaints took place in 2004, a time some 28 years 
following the appellant's separation from his less than one month 
of active service.  

Private medical records include the report of echocardiography 
testing accorded the appellant in July 2004.  There was normal 
left ventricular size and systolic function.  There were no focal 
wall motion abnormalities.  The left atrial area was normal in 
size.  The intra-atrial septum was intact.  The right atrium and 
the right ventricle were at the upper limits of normal.  There 
was normal right ventricular systolic function.  There was small 
pericardial effusion.  There was structurally normal mitral valve 
with 1-plus mitral regurgitation.  There was three-leaflet aortic 
valve without insufficiency or stenosis.  Additionally there was 
1-plus tricuspid regurgitation with pulmonary artery systolic 
pressure at 35 to 40 mmHg.  This was described as mildly 
elevated.  There was also pulmonic valve with a trace of pulmonic 
insufficiency.  

In a September 2004 statement S. P. H., M.D., stated that the 
echocardiograph testing showed the appellant had mild mitral 
valve and tricuspid valve insufficiencies.  The physician added 
that "the medical condition of valvular disease may or may not be 
related to his military service."

Received in November 2004 was another statement from Dr. H.  It 
was also dated the same as the aforementioned communication, 
September 9, 2004.  Reference was made to the aforementioned 
echocardiogram.  The physician stated that "his [the appellant] 
medical condition of valvular disease is as likely as not to be 
related to his military service."  There is no indication the 
physician had the appellant's service treatment records available 
for review.  

Post service records prior to that time included an April 1996 
pulmonary function study referring to a history of the appellant 
smoking a half pack of cigarettes a day for 5 to 6 years.  The 
impression was severe large and small airways obstructive deficit 
with a degree of restrictive component.  Another record reflected 
the cardiac and pulmonary findings were within normal limits.  

Additionally, a November 1999 chest X-ray study from a private 
facility revealed the heart, aorta, and mediastinum were normal.  

The appellant was accorded an examination for cardiac purposes 
from VA in May 2007.  The claims file was available to the 
examiner and reviewed.  The appellant stated that at the end of 
June 1976, he went on a 10-mile hike and felt some shortness of 
breath.  He recalled that he was seen by a medical provider and 
was given a diagnosis of a heart murmur.  He stated that he was 
medically discharged from the military.  He indicated that upon 
discharge, he was symptomatic, but "felt fine."  He denied any 
chest pain or shortness of breath or any other discomfort.  He 
stated he was seen by a cardiologist in August 1976 and was 
diagnosed with a heart murmur.  The cardiologist,  Dr. S., he 
stated, told him the heart murmur "could be congenital it is 
rarely associated with any type of stress or physical exertion."  
He went on to say the cardiologist told him if he did not have 
any chest pain to continue with regular activities of life, but 
that he should report the cardiac murmur to future medical 
providers.  


Following examination an impression was made of mitral 
regurgitation "by echocardiogram by private cardiologist."  The 
examiner opined that it was "more likely than not first found and 
dX in active military duty."  The examiner went on to say that 
the Veteran currently "has no heart disabilities.  This medical 
provider can only speculate as to the etiology of this cardiac 
murmur as being congenital in nature.  Nothing brought on the 
heart murmur in military and nothing aggravated it."  The 
examiner added that "he [the appellant] was exercising heavily 
when he became short of breath.  Pre-existing conditions to 
mitral regurg disease include smoking x 30 years."

Additional post service records from the VA North Texas Health 
Care System between June 2007 and February 2009 reflect no 
complaints or abnormalities indicating of a heart disability.  
The only exception is the notation of past medical history of a 
heart murmur.  The appellant stated that he had a "leaking valve" 
since 1976.  A June 2007 addendum to a treatment record reflected 
that radiographs of the heart were normal.  Another record 
reflected that a stress test dated in 2004 was normal.  Reports 
of periodic examinations during this time frame reflected the 
heart had a regular rate and rhythm, with no murmurs being 
detected.  Notation was made that at the time of a January 2008 
visit, the appellant gave a history of heart valvulopathy.  

In February 2009, the appellant was accorded an examination of 
the heart by VA.  The examiner stated that he was asked to review 
the claims folder, to include the service treatment records to 
determine if the appellant had a heart condition while in 
service, whether he currently had one, and whether military 
service caused or aggravated any such heart disorder.  The 
examiner stated that the claims folder was reviewed.  Reference 
was made to the appellant serving in the military for "two weeks" 
in 1976 when he received a medical discharge because of pain from 
a past ankle injury.  Notation was also made of the appellant 
being seen by a cardiologist in July 2004 on referral by his 
primary care physician.  That individual reportedly found a 
slight murmur and performed an echocardiogram.  Chest X-ray 
studies and electrocardiogram were also done.  The appellant had 
stated that physicians, including an Army physician, made 
reference to a heart murmur.  

Currently, the appellant had no history of rheumatic fever, no 
history of exertional chest pain, syncope, palpitations, and 
activities had not been restricted.  He did not have atypical 
pain.  When seen by the cardiologist, he complained of light-
headedness.  He had had a diagnosis of chronic obstructive 
pulmonary disease and hypertension and had been a tobacco user.  

Review of the claims folder by the examiner disclosed no Army 
reports of a murmur or a heart condition.  Notation was made of 
the cardiologist report in July 2004 disclosing a Grade I-II 
murmur at the apex of the heart and normal rhythm.  
Electrocardiogram tracings disclosed only trivial tricuspid 
regurgitation and mitral valve regurgitation.  The valves were 
noted as being entirely normal.  There was no dilation of the 
left atrium or of either ventricle.  The appellant was told to 
drink more fluids in hot weather.  No specific diagnosis was 
listed.

A recent chest X-ray study in January 2009 showed no enlargement 
of the heart.  Electrocardiogram tracings done within the past 
year at the Dallas VA health clinic were interpreted as being 
normal.  There was no report of a heart disorder found in the 
Dallas VA medical records.  Current diagnoses included essential 
hypertension.  The examiner commented that "there was no evidence 
that the Veteran now or ever had a heart valve or other heart 
disorder."

A review of the record reveals that the appellant has been most 
recently found to have no organic pathology indicative of the 
presence of a chronic heart disorder.  VA grants service 
connection for disease or injury resulting in disability.  With 
regard to whether the Veteran has a heart murmur, he is not 
competent to opine as to whether he has a heart murmur indicative 
of a heart disorder.  He is competent to report symptoms like 
chest pain and shortness of breath.  See, for example  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
established from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The appellant has 
not established that he has any expertise for establishing how he 
would know that he had a heart murmur in service.  He has not 
shown that he knows how to use or interpret a stethoscope or 
other means of detecting the presence of a heart murmur and 
exactly what that means.  This leads us to the statement that the 
appellant asserts that he had a heart murmur during service.  
This is a matter of credibility.  In this regard, the service 
treatment records contain no reference whatsoever to a heart 
murmur.  The available service treatment records refer to a chest 
X-ray study on June 11 being negative.  At the time of a medical 
board evaluation in June 1976, the appellant referred only to 
hearing difficulties and a left ankle problem.  It was the left 
ankle disability the appellant was experiencing that was 
responsible for his discharge from active service after only 
several weeks of active service.  An almost 30-year remote 
recollection is inconsistent with the contemporaneous records 
containing no reference to mention of a heart murmur or heart 
difficulty and the Veteran's recollections are, therefore, not 
credible.  

The Board notes that even if the appellant has a heart murmur, 
the Federal Circuit has established that there must be current 
disability.  In other words, in order for an individual to 
qualify for entitlement to compensation, the individual must 
prove existence of a disability, and then one that has resulted 
from a disease or injury that incurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability due 
to injury or disease, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

At best, the appellant has a heart murmur without underlying 
disease.  To the extent that he reports that he has a heart 
murmur, the Board concludes that the observations of the VA 
physician in February 2009 are far more probative as to the 
existence of pathology and disability.  Even if we assume that 
there is an organic murmur, there is simply no credible evidence 
linking such to service.  As noted, the service treatment records 
are negative for cardiac pathology.  Although he reports that he 
was seen immediately after service, he has not presented such 
records.  More importantly, the Board finds that it is incredible 
that the appellant would not seek treatment or evaluation of a 
potential heart impairment for more than 2 decades after his no 
more than 4 weeks of active service.  The appellant's assertions 
of being told he had a murmur during his 3 or 4 weeks of service 
are inconsistent with the service treatment records and not 
credible. To the extent that Dr. H stated the appellant had "the 
medical condition of valvular disease" likely related to 
service, his opinion is unsupported by any rational analysis and 
is accorded no probative value.  In view of the foregoing, there 
is no basis for an award of service connection for a chronic 
heart disorder.


ORDER

Service connection for a heart disability is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


